Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad (US Pub. No. 2019/0089205) in view of Parekh et al (US Pub. No. 2016/0301473).
Regarding claim 1, Vlad teaches a vehicle data communication system, shown on Fig. 5, comprising:
a first vehicle subsystem (vehicle subsystem can be any of vehicular component such as “…vehicular component 503 will typically source, relay, process, receive, store, and/or use information. Examples include, but are certainly not limited to, speed sensors, location-sensing equipment and global position system (GPS) receivers, wireless transmitters, radar and/or lidar, fuel level sensors, engine operational parameters sensors of various kinds, informational displays, environmental control sensors and actuators, and so forth.” see paragraph [0080]);
a second vehicle subsystem (vehicle subsystem can be any of vehicular component such as “…vehicular component 503 will typically source, relay, process, receive, store, and/or use information. Examples include, but are certainly not limited to, speed sensors, location-sensing equipment and global position system (GPS) receivers, wireless transmitters, radar and/or lidar, fuel level sensors, engine operational parameters sensors of various kinds, informational displays, environmental control sensors and actuators, and so forth.” see paragraph [0080]); and, 
a data communication cable assembly (see paragraph [0088]; “…optical fiber…”).
Vlad teaches vehicle data communication system, as discussed above, and differs from the claimed invention in that Vlad does not specifically teach a first connector, a second connector and a cable including opposite ends securely attached to the first and second connectors, respectively, wherein the cable comprises one or more optical transmission mediums configured to transmit a first optical data signal from the first connector to the second connector.  Shown on Figs. 1-4, Parekh et al teaches:
a first connector (110); 
a second connector (170); and 
a cable (100) including opposite ends securely attached to the first and second connectors, respectively, wherein the cable comprises one or more optical transmission mediums configured to transmit a first optical data signal from the first connector to the second connector (see paragraph [0013]; “Fig. 1 illustrates a diagram of … bidirectional data communication cable 100… comprises first connector 110, a second connector 170 and cable housing…“).
Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the vehicle data communication of Vlad by providing connectors and cable, as taught by Parekh et al, in order to increase capability and data rates between various vehicle subsections.  
Regarding claim 2, wherein the first connector comprises a circuit configured to convert an electrical data signal received from the first vehicle subsystem into the first optical data signal (see paragraph [0018]; “…first connector 110 includes circuitry configured to convert the high speed data electrical signals… into corresponding… optical signal…”).
Regarding claim 3, wherein the circuit comprises: a laser diode driver (LDD) configured to generate a laser drive signal based on the electrical data signal; and a laser diode configured to generate the first optical data signal based on the laser drive signal (see paragraph [0018]; “…first connector 110 includes circuitry configured to convert the high speed data electrical signals… into corresponding… optical signal…”).
Regarding claim 4, in view of the combination above, as shown on Fig. 1, Parekh et al teaches wherein the one or more optical transmission mediums (FIBER R0) is configured to transmit a second optical data signal (LASER L-10) from the second connector (170) to the first connector (110).
Regarding claim 5, in view of the above combination, shown on Fig. 1, Parekh et al teaches wherein the first connector (110) comprises a circuit (PD-00) configured to convert the second optical data signal into an electrical data signal for providing to the first vehicle subsystem.
Regarding claim 7, in view of the above combination, shown on Fig. 4A, Parekh et al teaches wherein the first connector comprises:
a first circuit (416) configured to convert a first electrical data signal received from the
first vehicle subsystem into the first optical data signal;
a second circuit (418) configured to convert the second optical data signal into a
second electrical data signal; and
a half-to-full duplex converter (412, 414 and 420 are considered as half-to-full duplex converter) configured to receive the first electrical data signal (D0+, D0-, DN+ and DN-) from the first vehicle subsystem and the send of the second electrical data signal to the first vehicle subsystem.
Regarding claim 9, in view of the combination above, on Fig. 3, Parekh et al further teaches, wherein the first connector (310) comprises: 
a first circuit (316) configured to convert a first electrical data signal received from the first vehicle subsystem into the first optical data signal; and 
a second circuit (318) configured to convert the second optical data signal into a second electrical data signal; 
wherein the first and second circuits are configured to transmit and receive the first and second optical data signals via the one or more optical transmission mediums (FIBER) in a wavelength-division multiplex (WDM) manner (optical MUX and optical DEMUX), respectively (see paragraph [0081]; “…optical multiplexer…”).
Regarding claim 10, in view of the combination above, on Fig. 3, Parekh et al further teaches wherein the second connector (370) comprises a circuit (374) configured to convert an electrical data signal received from the second vehicle subsystem into the second optical data signal (electrical signals DN+ and DN- are converted to optical signals).
Regarding claim 11, in view of the above combination, Parekh et al teaches wherein the circuit comprises: 
a laser diode driver (LDD) configured to generate a laser drive signal based on the electrical data signal; and a laser diode (L-00) configured to generate the second optical data signal based on the laser drive signal (see paragraph [0024]; “The signal conditioning components… condition the signals …suitable for driving …laser”).
Regarding claim 12, in view of the above combination, shown on Fig. 3, Parekh et al teaches wherein the second connector (370) comprises a circuit (378) configured to convert the first optical data signal into an electrical data signal for providing to the second vehicle subsystem.

Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad (US Pub. No. 2019/0089205) in view of Aronson et al (US Pub. No. 2007/0237462).
Regarding claim 15, Vlad teaches a vehicle data communication system, shown on Fig. 5, comprising:
a first vehicle subsystem (vehicle subsystem can be any of vehicular component such as “…vehicular component 503 will typically source, relay, process, receive, store, and/or use information. Examples include, but are certainly not limited to, speed sensors, location-sensing equipment and global position system (GPS) receivers, wireless transmitters, radar and/or lidar, fuel level sensors, engine operational parameters sensors of various kinds, informational displays, environmental control sensors and actuators, and so forth.” see paragraph [0080]);
a second vehicle subsystem (vehicle subsystem can be any of vehicular component such as “…vehicular component 503 will typically source, relay, process, receive, store, and/or use information. Examples include, but are certainly not limited to, speed sensors, location-sensing equipment and global position system (GPS) receivers, wireless transmitters, radar and/or lidar, fuel level sensors, engine operational parameters sensors of various kinds, informational displays, environmental control sensors and actuators, and so forth.” see paragraph [0080]); and, 
a data communication cable assembly (see paragraph [0088]; “…optical fiber…”).
Vlad teaches vehicle data communication system coupled to first vehicle subsystem and second vehicle subsystem, as discussed above, and differs from the claimed invention in that Vlad does not specifically teach: 
a first connector; 
a second connector; and 
a first cable including opposite ends securely attached to the first and second connectors, respectively, wherein the first cable comprises a first set of one or more optical data transmission mediums configured to transmit a first set of one or more optical data signals between the first and second connectors; and 
a second data communication cable assembly, comprising: 
a third connector; 
a fourth connector; and 
a second cable including opposite ends securely attached to the third and fourth connectors, respectively, wherein the second cable comprises a second set of one or more optical data transmission mediums configured to transmit the first set of one or more optical data signals or a second set of one or more data signals between the third and fourth connectors.
Aronson et al teaches optical cable coupled to connectors as shown on different figures such as 1, 2B, 3A, 4, 5A and Fig. 5B  (see mark-up version of Fig. 5B shown below), comprising:
a first connector; 
a second connector; and 
a first cable including opposite ends securely attached to the first and second connectors, respectively, wherein the first cable comprises a first set of one or more optical data transmission mediums configured to transmit a first set of one or more optical data signals between the first and second connectors (see paragraph [0058]; “Each end of the cable … has optics that support duplex-mode optical communications. Specifically, the optics at each end of the cable … include a transmit optical sub-assembly (TOSA) for transmission of an optical signal over one optical fiber and a receive optical sub-assembly (ROSA) for receipt of an optical signal from another optical fiber. Integrated circuits to drive the transmitting optics and to receive the detected signal are included. These ICs may be outside the TOSA or ROSA or may be integrated directly in their design.”); and 
a second data communication cable assembly, comprising: 
a third connector; 
a fourth connector connected to the second vehicle subsystem; and 
a second cable including opposite ends securely attached to the third and fourth connectors, respectively, wherein the second cable comprises a second set of one or more optical data transmission mediums configured to transmit the first set of one or more optical data signals or a second set of one or more data signals between the third and fourth connectors (see paragraph [0058]; “Each end of the cable … has optics that support duplex-mode optical communications. Specifically, the optics at each end of the cable … include a transmit optical sub-assembly (TOSA) for transmission of an optical signal over one optical fiber and a receive optical sub-assembly (ROSA) for receipt of an optical signal from another optical fiber. Integrated circuits to drive the transmitting optics and to receive the detected signal are included. These ICs may be outside the TOSA or ROSA or may be integrated directly in their design.”; see also paragraph [0082]; “Referring to FIG. 5B, an instance 500A of the cable 500 of FIG. 5 may be combined with another cable 501 (which is similar to the cable 100 of FIG. 1) to form a series of two cables. Furthermore, a series of three or more cables may be accomplished by connecting multiple instances of the cable of FIG. 5A, with the cable of FIG. 1.”).


    PNG
    media_image1.png
    324
    986
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the vehicle data communication system of Vlad by replacing the vehicle data communication cable with series of cables connected together end to end to connectors as taught by Aronson et al, in order to increase capability and data rates between various vehicle subsections located at various distances.  
Regarding claim 16, in view of the above combination, Aronson et al teaches that the second connector is connected to the third connector.
	Regarding claim 17, in view of the above combination, Aronson et al teaches the first connector comprises a circuit configured to convert an electrical data signal received from the first vehicle subsystem into the first set of one or more optical data signals (see paragraph [0060]; “…those electrical signals are converted by a laser driver and TOSA 113 (or more specifically by an electro-optical transducer within the TOSA 113) to a corresponding optical signal.”).
Regarding claim 18, in view of the above combination, Aronson et al teaches wherein the first connector comprises a circuit configured to convert the first set of one or more optical data signals into an electrical data signal for transmission to the first vehicle subsystem (see paragraph [0059]; “The optical signal is transmitted over optical fiber 131 to ROSA 114. The ROSA 114 (or more specifically, an opto-electronic transducer within the ROSA 114) converts the optical signal received from the optical fiber 131 into a corresponding electrical signal.”).
	Regarding claim 19, in view of the combination above, shown on Fig. 5B, Aronson et al teaches wherein the first set of one or more optical data transmission mediums (within 1st cable) are optically coupled to the second set of one or more optical data transmission mediums (within 2nd cable).
	Regarding claim 20, in view of the above combination, Aronson et al teaches wherein the second connector comprises a circuit configured to convert the first set of one or more optical data signals into an electrical data signal (see paragraph [0060]; “The ROSA 124 (or more specifically, an opto-electronic transducer within the ROSA 124) converts the optical signal received from the optical fiber 132 into a corresponding electrical signal. The electrical signal is applied on the appropriate connections of the electrical connector 121, whereupon it is provided to the electrical port 122”).
	Regarding claim 21, in view of the above combination, Aronson et al teaches wherein the second connector comprises a circuit configured to convert an electrical data signal based on the second set of one or more optical data signals into the first set of one or more optical data signals (see paragraph [0059]; “…electrical signals are converted by a laser driver and TOSA 123 (or more specifically by an electro-optical transducer within the TOSA 123) to a corresponding optical signal.”).
	Regarding claim 22, in view of the above combination, Aronson et al teaches wherein the first and second cables comprises one or more electrical wire mediums configured to route a power signal between the first and second vehicle subsystems (see paragraph [0082]; “The electrical conductors 520 and 521 are provided in order to provide power to the remote receptacle end 503 (the rightward end) from the host system (illustrated on the left). Referring to FIG. 5B, an instance 500A of the cable 500 of FIG. 5 may be combined with another cable 501 (which is similar to the cable 100 of FIG. 1) to form a series of two cables. Furthermore, a series of three or more cables may be accomplished by connecting multiple instances of the cable of FIG. 5A, with the cable of FIG. 1.”).
	Regarding claim 23, in view of the above combination, Aronson et al teaches wherein the fourth connector comprises a circuit configured to convert an electrical data signal received from the second vehicle subsystem into the first or second set of one or more optical data signals (see paragraph [0059]; “…electrical signals are converted by a laser driver and TOSA 123 (or more specifically by an electro-optical transducer within the TOSA 123) to a corresponding optical signal.”).
	Regarding claim 24, in view of the above combination, Aronson et al teaches wherein the fourth connector comprises a circuit configured to convert the first or second set of one or more optical data signals into an electrical data signal for transmission to the second vehicle subsystem (see paragraph [0060]; “The ROSA 124 (or more specifically, an opto-electronic transducer within the ROSA 124) converts the optical signal received from the optical fiber 132 into a corresponding electrical signal. The electrical signal is applied on the appropriate connections of the electrical connector 121, whereupon it is provided to the electrical port 122.”).
	Regarding claim 25, in view of the above combination, Aronson et al teaches wherein the third connector comprises a circuit (ROSA) configured to convert the second set of one or more optical data signals into an electrical data signal (see also paragraph [0059]; “ROSA … (or more specifically, an opto-electronic transducer within the ROSA …) converts the optical signal received from the optical fiber 131 into a corresponding electrical signal.”).
	Regarding claim 26, in view of the above combination Aronson et al teaches wherein the third connector comprises a circuit (TOSA) configured to convert an electrical data signal based on the first set of one or more optical data signals into the second set of one or more optical data signals (see also paragraph [0059]; “…electrical signals are converted by a laser driver and TOSA … (or more specifically by an electro-optical transducer within the TOSA …) to a corresponding optical signal”).

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad (US Pub. No. 2019/0089205) in view of Parekh et al (US Pub. No. 2016/0301473) and further in view of Cunningham et al (US Pub. No. 2010/0329669).
Regarding claims 6 and 13, the combination of Vlad and Parekh et al teaches vehicle data communication system, as discussed above, comprising photo diode or detector (PD-00) configured to convert the second optical data signal into the electrical data signal and differs from the claimed invention in that the combination does not specifically teach transimpedance amplifier (TIA).  Cunningham et al teaches optical communication system comprising photo diode or detector comprising TIA (see paragraph [0022]; “The amplifiers 16 and 26 are high-speed amplifier, such as… TIA…”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the vehicle data communication system of the combination, by providing TIA coupled to the photo diode or detector, as taught by Cunningham et al, in order to convert detected current from various sensors into voltage signal to be translated into useful information.  
Regarding claim 8, in view of the above combination, shown on Fig. 3, Parekh et al teaches wherein the first connector (310) comprises: 
a first circuit (316) configured to convert a first electrical data signal received from the first vehicle subsystem into the first optical data signal; and 
a second circuit (318) configured to convert the second optical data signal into a second electrical data signal; 
wherein the first and second circuits are configured to transmit and receive the first and second optical data signals via the one or more optical transmission mediums (FIBERS).
The combination of Vlad and Parekh et al teaches transmitting and receiving the first and second optical data signals, as discussed above, and differs from the claimed invention in that the combination does not specifically teach the first and second optical signals are transmitted in a time-division multiplex (TDM) manner.  Cunningham et al teaches optical communication system transmitting optical signals in TDM manner (see paragraph [0050]; “On the transmit side of the optical transceiver 200, a 4:2 MUX 270 receives four 10 Gb/s electrical data signals and time division multiplexes (TDM) those four electrical data signals…”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the vehicle data communication system of the combination by transmitting the signal in TDM manner, as taught by Cunningham et al, in order to transmits signal simultaneously without interference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vlad (US Pub. No. 2019/0089205) in view of Parekh et al (US Pub. No. 2016/0301473) and further in view of Aronson et al (US Pub. No. 2007/0237462).
Regarding claim 14, the combination of Vlad and Parekh et al teaches vehicle data communication system, as discussed above, and differs from the claimed invention in that the combination does not specifically teach wherein the cable comprises one or more electrical wire mediums configured to route a power signal between the first and second vehicle subsystems.  Abbott teaches optical communication system between transceivers circuit wherein the cable includes electrical cable to carry power.  Aronson et al teaches optical transmission cable including optical fibers and electrical power cable (see paragraph [0082]; “The electrical conductors 520 and 521 are provided in order to provide power to the remote receptacle end 503 (the rightward end) from the host system (illustrated on the left)).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the vehicle data communication system of the combination by incorporating electrical wire medium, as taught by Aronson et al, in order to provide power to optical or electronic equipment along the wires and thereby eliminating multiple power supplies at various locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujihira et al (US Pub. No. 2020/0269782) is cited to show on-board system and detector hub in a vehicle system.
Lin et al (US Patent No. 10,634,844) is cited to show optical multiplexer/demultiplexer with input and output ports on single side and an optical transceiver.
Lei et al (US Pub. No. 2019/0356090) is cited to show data communication cable assembly.
Ballard et al (US Pub. No. 2010/0319956) is cited to show hybrid cable for conveying data and power.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637